Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 20, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 9-13, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (PG Pub. No. 2012/0310951 A1), and further in view of Hachey (PG Pub. No. 2021/0256160 A1), Moerchen (PG Pub. No. 2008/0208847 A1), and Toomey (PG Pub. No. 2010/0250456 A1).
Regarding Claim 1, Kumar discloses a computer-implemented method for discovering second-order documents and document custodians in an e-discovery system, the computer-implemented method comprising:
identifying, by a computer, a ranked list of first-order documents (see Kumar, paragraph [0007], where Embodiments relate to systems and methods for suggesting custodians to be used to identify documents for a litigation hold. In an embodiment, a seed set of keywords is received. A set of documents corresponding to the seed set of keywords is identified by a processing device) and first-order document custodians corresponding to first-order documents in the ranked list (see Kumar, paragraph [0007], where Based on the documents returned, a custodian associated with one or more of the documents is identified) within the e-discovery system based on a plurality of terms corresponding to a legal matter instance obtained in a legal process (see Kumar, paragraph [0024], where Each potentially relevant document may be ranked according to how well it meets the search criteria. This ranking data may be performed by the search software and returned with the set of documents).
Kumar does not disclose:
masking, by the computer, the plurality of terms within the first-order documents;
dividing, by the computer, using a clustering algorithm, the first-order documents having the plurality of terms masked into ranked clusters with corresponding centroids, each cluster ranked, at least in part, on respective rankings of the first-order documents within the ranked list of first-order documents;
generating, by the computer, a ranked list of second-order documents from a group of documents that is based, at least in part, on respective document distances to the centroids of the ranked clusters;
generating, by the computer, a ranked list of second-order document custodians based, at least in part, on corresponding custodian relationships to second-order documents in the ranked list of second-order documents and respective rankings of the second-order documents within the ranked list of second-order documents; and
identifying, by the computer, each second-order document custodian in the ranked list of second-order document custodians that has a corresponding rank exceeding a defined rank threshold level as an official document custodian in the e-discovery system.
Hachey discloses:
masking, by the computer, the plurality of terms within the first-order documents (see Hachey, paragraph [0044], where PHI text may be hashed to preserve anonymity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kumar with Hachey for the benefit of automated text anonymization (see Hachey, Abstract).
Kumar in view of Hachey does not disclose:
dividing, by the computer, using a clustering algorithm, the first-order documents having the plurality of terms masked into ranked clusters with corresponding centroids, each cluster ranked, at least in part, on respective rankings of the first-order documents within the ranked list of first-order documents;
generating, by the computer, a ranked list of second-order documents from a group of documents that is based, at least in part, on respective document distances to the centroids of the ranked clusters;
generating, by the computer, a ranked list of second-order document custodians based, at least in part, on corresponding custodian relationships to second-order documents in the ranked list of second-order documents and respective rankings of the second-order documents within the ranked list of second-order documents; and
identifying, by the computer, each second-order document custodian in the ranked list of second-order document custodians that has a corresponding rank exceeding a defined rank threshold level as an official document custodian in the e-discovery system.
Moerchen discloses:
dividing, by the computer, using a clustering algorithm, the first-order documents having the plurality of terms masked into ranked clusters with corresponding centroids, each cluster ranked, at least in part, on respective rankings of the first-order documents within the ranked list of first-order documents (see Moerchen, paragraph [0015], where Documents and/or document clusters are ranked based on features of the documents and/or features of the documents in the clusters); and
generating, by the computer, a ranked list of second-order documents from a group of documents that is based, at least in part, on respective document distances to the centroids of the ranked clusters (see Moerchen, paragraph [0041], where a relevance factor is determined for a document in a cluster. If the query received in step 204 is a request for a ranked list of documents within a particular cluster, each document is assigned a relevance factor. To determine the relevance factor, document information is used in coordination with cluster information to determine each document's relevance factor. Document information includes a numerical distance Dist between a feature vector of the document and a centroid of the cluster).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kumar and Hachey with Moerchen for the benefit of ranking clusters based on the rank of the documents in the cluster (see Moerchen, paragraph [0015]).
Kumar in view of Hachey and Moerchen does not disclose:
generating, by the computer, a ranked list of second-order document custodians based, at least in part, on corresponding custodian relationships to second-order documents in the ranked list of second-order documents and respective rankings of the second-order documents within the ranked list of second-order documents; and
identifying, by the computer, each second-order document custodian in the ranked list of second-order document custodians that has a corresponding rank exceeding a defined rank threshold level as an official document custodian in the e-discovery system.
Toomey discloses:
generating, by the computer, a ranked list of second-order document custodians based, at least in part, on corresponding custodian relationships to second-order documents in the ranked list of second-order documents and respective rankings of the second-order documents within the ranked list of second-order documents (see Toomey, paragraph [0073], where survey recipient application 70 may incorporate relevancy weighting to determine suggested survey recipients and subsequent suggested survey recipient scoring for the purpose of listing suggested survey recipients in a ranked order); and
identifying, by the computer, each second-order document custodian in the ranked list of second-order document custodians that has a corresponding rank exceeding a defined rank threshold level as an official document custodian in the e-discovery system (see Toomey, paragraph [0077], where threshold score may be set, such that, a suggested preservation notice recipient is determined if the threshold score is met or exceeded; see also paragraph [0076], where be a match between predetermined data associated with the previously identified preservation notice recipients and potential custodians. Moreover, the determination of suggested preservation notice recipients may further include matching a predetermined threshold of the predetermined data. The predetermined data may include, but is not limited to, employment chain-of-command, employment location, employment classification, data source accessibility).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kumar, Hachey, and Moerchen with Toomey for the benefit of suggesting recipients of preservation notices of legal documents (see Toomey, Abstract).
Regarding Claim 2, Kumar in view of Hachey, Moerchen, and Toomey discloses the computer-implemented method of Claim 1, further comprising:
Kumar does not disclose sending, by the computer, a notification to each official document custodian in the e-discovery system regarding the legal matter instance.  Toomey discloses sending, by the computer, a notification to each official document custodian in the e-discovery system regarding the legal matter instance (see Toomey, paragraph [0024], where embodiments the method includes selecting one or more of the suggested recipients as actual recipients prior to communicating the preservation notices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kumar with Toomey for the benefit of suggesting recipients of preservation notices of legal documents (see Toomey, Abstract).
Regarding Claim 4, Kumar in view of Hachey, Moerchen, and Toomey discloses the computer-implemented method of Claim 1, further comprising:
Kumar does not disclose masking, by the computer, the plurality of terms within the first-order documents of the ranked list of first-order documents using a hash that is unique to each respective first-order document in the ranked list to produce a set of first-order documents having the plurality of terms masked.  Hachey discloses masking, by the computer, the plurality of terms within the first-order documents of the ranked list of first-order documents using a hash that is unique to each respective first-order document in the ranked list to produce a set of first-order documents having the plurality of terms masked (see Hachey, paragraph [0044], where PHI text may be hashed to preserve anonymity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kumar with Hachey for the benefit of automated text anonymization (see Hachey, Abstract).
Regarding Claim 9, Kumar in view of Hachey, Moerchen, and Toomey discloses the computer-implemented method of Claim 1, further comprising:
Kumar does not disclose:
determining, by the computer, a new set of document custodians corresponding to the ranked list of second-order documents; and
identifying, by the computer, second-order document custodians corresponding to the ranked list of second-order documents based on a union of the first-order document custodians and the new set of document custodians.
Toomey discloses:
determining, by the computer, a new set of document custodians corresponding to the ranked list of second-order documents (see Toomey, paragraph [0073], where survey recipient application 70 may incorporate relevancy weighting to determine suggested survey recipients and subsequent suggested survey recipient scoring for the purpose of listing suggested survey recipients in a ranked order); and
identifying, by the computer, second-order document custodians corresponding to the ranked list of second-order documents based on a union of the first-order document custodians and the new set of document custodians (see Toomey, paragraph [0020], where method includes receiving, at computing device, first inputs that define a case and receiving, at a computing device, second inputs that add a plurality of potential custodians to the case. The method further includes determining, via a computing device processor, from among the potential custodians, one or more suggested recipients of one or more preservation notices associated with the case).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kumar with Toomey for the benefit of suggesting recipients of preservation notices of legal documents (see Toomey, Abstract).
Regarding Claim 10, Kumar in view of Hachey, Moerchen, and Toomey discloses the computer-implemented method of Claim 9, further comprising:
Kumar does not disclose:
determining, by the computer, whether the second-order document custodians is a null set and responsive to the computer determining that the second-order document custodians are not a null set, determining, by the computer, whether a number of the second-order document custodians exceeds a threshold number; and
responsive to the computer determining that the number of the second-order document custodians does not exceed the threshold number, adding, by the computer, the ranked list of second-order documents to the ranked list of first-order documents.
Toomey discloses:
determining, by the computer, whether the second-order document custodians is a null set and responsive to the computer determining that the second-order document custodians are not a null set, determining, by the computer, whether a number of the second-order document custodians exceeds a threshold number (see Toomey, paragraph [0077], where threshold score may be set, such that, a suggested preservation notice recipient is determined if the threshold score is met or exceeded; see also paragraph [0076], where be a match between predetermined data associated with the previously identified preservation notice recipients and potential custodians. Moreover, the determination of suggested preservation notice recipients may further include matching a predetermined threshold of the predetermined data. The predetermined data may include, but is not limited to, employment chain-of-command, employment location, employment classification, data source accessibility [it is the position of the Examiner that it is inherent in the operation of Toomey not to send preservation notices to document custodians if there are no document custodians available]); and
responsive to the computer determining that the number of the second-order document custodians does not exceed the threshold number, adding, by the computer, the ranked list of second-order documents to the ranked list of first-order documents (see Toomey, paragraph [0077], where threshold score may be set, such that, a suggested preservation notice recipient is determined if the threshold score is met or exceeded; see also paragraph [0076], where be a match between predetermined data associated with the previously identified preservation notice recipients and potential custodians. Moreover, the determination of suggested preservation notice recipients may further include matching a predetermined threshold of the predetermined data. The predetermined data may include, but is not limited to, employment chain-of-command, employment location, employment classification, data source accessibility).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kumar with Toomey for the benefit of suggesting recipients of preservation notices of legal documents (see Toomey, Abstract).
Regarding Claim 11, Kumar in view of Hachey, Moerchen, and Toomey discloses the computer-implemented method of Claim 1, wherein:
Kumar does not disclose ranking second-order document custodians in the ranked list of second-order document custodians is further based on a position of each second-order document custodian within an organization.  Toomey discloses ranking second-order document custodians in the ranked list of second-order document custodians is further based on a position of each second-order document custodian within an organization (see Toomey, paragraph [0077], where threshold score may be set, such that, a suggested preservation notice recipient is determined if the threshold score is met or exceeded; see also paragraph [0076], where be a match between predetermined data associated with the previously identified preservation notice recipients and potential custodians. Moreover, the determination of suggested preservation notice recipients may further include matching a predetermined threshold of the predetermined data. The predetermined data may include, but is not limited to, employment chain-of-command, employment location, employment classification, data source accessibility).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kumar with Toomey for the benefit of suggesting recipients of preservation notices of legal documents (see Toomey, Abstract).
Regarding Claim 12, Kumar discloses a computer system for discovering second-order documents and document custodians in an e-discovery system, the computer system comprising:
a bus system (see Kumar, paragraph [0073], where Computer system 700 includes one or more processors, such as processor 704. Processor 704 can be a special purpose or a general purpose processor. Processor 704 is connected to a communication infrastructure 706 (for example, a bus or network);
a storage device connected to the bus system, wherein the storage device stores program instructions (see Kumar, paragraph [0073], where Computer system 700 includes one or more processors, such as processor 704. Processor 704 can be a special purpose or a general purpose processor. Processor 704 is connected to a communication infrastructure 706 (for example, a bus or network); and
a processor connected to the bus system (see Kumar, paragraph [0073], where Computer system 700 includes one or more processors, such as processor 704. Processor 704 can be a special purpose or a general purpose processor. Processor 704 is connected to a communication infrastructure 706 (for example, a bus or network), wherein the processor executes the program instructions to:
identify a ranked list of first-order documents (see Kumar, paragraph [0007], where Embodiments relate to systems and methods for suggesting custodians to be used to identify documents for a litigation hold. In an embodiment, a seed set of keywords is received. A set of documents corresponding to the seed set of keywords is identified by a processing device) and first-order document custodians corresponding to first-order documents in the ranked list (see Kumar, paragraph [0007], where Based on the documents returned, a custodian associated with one or more of the documents is identified) within the e-discovery system based on a plurality of terms corresponding to a legal matter instance obtained in a legal process (see Kumar, paragraph [0024], where Each potentially relevant document may be ranked according to how well it meets the search criteria. This ranking data may be performed by the search software and returned with the set of documents).
Kumar does not disclose:
mask the plurality of terms within the first-order documents;
divide, using a clustering algorithm, the first-order documents having the plurality of terms masked into ranked clusters with corresponding centroids, each cluster ranked, at least in part, on respective rankings of the first-order documents within the ranked list of first-order documents;
generate a ranked list of second-order documents from a group of documents that is based, at least in part, on respective document distances to the centroids of the ranked clusters;
generate a ranked list of second-order document custodians based, at least in part, on corresponding custodian relationships to second-order documents in the ranked list of second-order documents and respective rankings of the second-order documents within the ranked list of second-order documents; and
identify each second-order document custodian in the ranked list of second-order document custodians that has a corresponding rank exceeding a defined rank threshold level as an official document custodian in the e-discovery system.
Hachey discloses:
mask the plurality of terms within the first-order documents (see Hachey, paragraph [0044], where PHI text may be hashed to preserve anonymity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kumar with Hachey for the benefit of automated text anonymization (see Hachey, Abstract).
Kumar in view of Hachey does not disclose:
divide, using a clustering algorithm, the first-order documents having the plurality of terms masked into ranked clusters with corresponding centroids, each cluster ranked, at least in part, on respective rankings of the first-order documents within the ranked list of first-order documents;
generate a ranked list of second-order documents from a group of documents that is based, at least in part, on respective document distances to the centroids of the ranked clusters;
generate a ranked list of second-order document custodians based, at least in part, on corresponding custodian relationships to second-order documents in the ranked list of second-order documents and respective rankings of the second-order documents within the ranked list of second-order documents; and
identify each second-order document custodian in the ranked list of second-order document custodians that has a corresponding rank exceeding a defined rank threshold level as an official document custodian in the e-discovery system.
Moerchen discloses:
divide, using a clustering algorithm, the first-order documents having the plurality of terms masked into ranked clusters with corresponding centroids, each cluster ranked, at least in part, on respective rankings of the first-order documents within the ranked list of first-order documents (see Moerchen, paragraph [0015], where Documents and/or document clusters are ranked based on features of the documents and/or features of the documents in the clusters); and
generate a ranked list of second-order documents from a group of documents that is based, at least in part, on respective document distances to the centroids of the ranked clusters (see Moerchen, paragraph [0041], where a relevance factor is determined for a document in a cluster. If the query received in step 204 is a request for a ranked list of documents within a particular cluster, each document is assigned a relevance factor. To determine the relevance factor, document information is used in coordination with cluster information to determine each document's relevance factor. Document information includes a numerical distance Dist between a feature vector of the document and a centroid of the cluster).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kumar and Hachey with Moerchen for the benefit of ranking clusters based on the rank of the documents in the cluster (see Moerchen, paragraph [0015]).
Kumar in view of Hachey and Moerchen does not disclose:
generate a ranked list of second-order document custodians based, at least in part, on corresponding custodian relationships to second-order documents in the ranked list of second-order documents and respective rankings of the second-order documents within the ranked list of second-order documents; and
identify second-order document custodian in the ranked list of second-order document custodians that has a corresponding rank exceeding a defined rank threshold level as an official document custodian in the e-discovery system.
Toomey discloses:
generate a ranked list of second-order document custodians based, at least in part, on corresponding custodian relationships to second-order documents in the ranked list of second-order documents and respective rankings of the second-order documents within the ranked list of second-order documents (see Toomey, paragraph [0073], where survey recipient application 70 may incorporate relevancy weighting to determine suggested survey recipients and subsequent suggested survey recipient scoring for the purpose of listing suggested survey recipients in a ranked order); and
identify each second-order document custodian in the ranked list of second-order document custodians that has a corresponding rank exceeding a defined rank threshold level as an official document custodian in the e-discovery system (see Toomey, paragraph [0077], where threshold score may be set, such that, a suggested preservation notice recipient is determined if the threshold score is met or exceeded; see also paragraph [0076], where be a match between predetermined data associated with the previously identified preservation notice recipients and potential custodians. Moreover, the determination of suggested preservation notice recipients may further include matching a predetermined threshold of the predetermined data. The predetermined data may include, but is not limited to, employment chain-of-command, employment location, employment classification, data source accessibility).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kumar, Hachey, and Moerchen with Toomey for the benefit of suggesting recipients of preservation notices of legal documents (see Toomey, Abstract).
Regarding Claim 13, Kumar in view of Hachey, Moerchen, and Toomey discloses the computer system of Claim 12, wherein the processor further executes the program instructions to:
Kumar does not disclose send a notification to each official document custodian in the e-discovery system regarding the legal matter instance.  Toomey discloses send a notification to each official document custodian in the e-discovery system regarding the legal matter instance (see Toomey, paragraph [0024], where embodiments the method includes selecting one or more of the suggested recipients as actual recipients prior to communicating the preservation notices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kumar with Toomey for the benefit of suggesting recipients of preservation notices of legal documents (see Toomey, Abstract).
Regarding Claim 15, Kumar in view of Hachey, Moerchen, and Toomey discloses the computer-implemented method of Claim 1, further comprising:
Kumar does not disclose mask the plurality of terms within the first-order documents of the ranked list of first-order documents using a hash that is unique to each respective first-order document in the ranked list to produce a set of first-order documents having the plurality of terms masked.  Hachey discloses mask the plurality of terms within the first-order documents of the ranked list of first-order documents using a hash that is unique to each respective first-order document in the ranked list to produce a set of first-order documents having the plurality of terms masked (see Hachey, paragraph [0044], where PHI text may be hashed to preserve anonymity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kumar with Hachey for the benefit of automated text anonymization (see Hachey, Abstract).
Regarding Claim 16, Kumar discloses a computer program product for discovering second-order documents and document custodians in an e-discovery system, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising:
identifying, by a computer, a ranked list of first-order documents (see Kumar, paragraph [0007], where Embodiments relate to systems and methods for suggesting custodians to be used to identify documents for a litigation hold. In an embodiment, a seed set of keywords is received. A set of documents corresponding to the seed set of keywords is identified by a processing device) and first-order document custodians corresponding to first-order documents in the ranked list (see Kumar, paragraph [0007], where Based on the documents returned, a custodian associated with one or more of the documents is identified) within the e-discovery system based on a plurality of terms corresponding to a legal matter instance obtained in a legal process (see Kumar, paragraph [0024], where Each potentially relevant document may be ranked according to how well it meets the search criteria. This ranking data may be performed by the search software and returned with the set of documents).
Kumar does not disclose:
masking, by the computer, the plurality of terms within the first-order documents;
dividing, by the computer, using a clustering algorithm, the first-order documents having the plurality of terms masked into ranked clusters with corresponding centroids, each cluster ranked, at least in part, on respective rankings of the first-order documents within the ranked list of first-order documents;
generating, by the computer, a ranked list of second-order documents from a group of documents that is based, at least in part, on respective document distances to the centroids of the ranked clusters;
generating, by the computer, a ranked list of second-order document custodians based, at least in part, on corresponding custodian relationships to second-order documents in the ranked list of second-order documents and respective rankings of the second-order documents within the ranked list of second-order documents; and
identifying, by the computer, each second-order document custodian in the ranked list of second-order document custodians that has a corresponding rank exceeding a defined rank threshold level as an official document custodian in the e-discovery system.
Hachey discloses:
masking, by the computer, the plurality of terms within the first-order documents (see Hachey, paragraph [0044], where PHI text may be hashed to preserve anonymity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kumar with Hachey for the benefit of automated text anonymization (see Hachey, Abstract).
Kumar in view of Hachey does not disclose:
dividing, by the computer, using a clustering algorithm, the first-order documents having the plurality of terms masked into ranked clusters with corresponding centroids, each cluster ranked, at least in part, on respective rankings of the first-order documents within the ranked list of first-order documents;
generating, by the computer, a ranked list of second-order documents from a group of documents that is based, at least in part, on respective document distances to the centroids of the ranked clusters;
generating, by the computer, a ranked list of second-order document custodians based, at least in part, on corresponding custodian relationships to second-order documents in the ranked list of second-order documents and respective rankings of the second-order documents within the ranked list of second-order documents; and
identifying, by the computer, each second-order document custodian in the ranked list of second-order document custodians that has a corresponding rank exceeding a defined rank threshold level as an official document custodian in the e-discovery system.
Moerchen discloses:
dividing, by the computer, using a clustering algorithm, the first-order documents having the plurality of terms masked into ranked clusters with corresponding centroids, each cluster ranked, at least in part, on respective rankings of the first-order documents within the ranked list of first-order documents (see Moerchen, paragraph [0015], where Documents and/or document clusters are ranked based on features of the documents and/or features of the documents in the clusters); and
generating, by the computer, a ranked list of second-order documents from a group of documents that is based, at least in part, on respective document distances to the centroids of the ranked clusters (see Moerchen, paragraph [0041], where a relevance factor is determined for a document in a cluster. If the query received in step 204 is a request for a ranked list of documents within a particular cluster, each document is assigned a relevance factor. To determine the relevance factor, document information is used in coordination with cluster information to determine each document's relevance factor. Document information includes a numerical distance Dist between a feature vector of the document and a centroid of the cluster).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kumar and Hachey with Moerchen for the benefit of ranking clusters based on the rank of the documents in the cluster (see Moerchen, paragraph [0015]).
Kumar in view of Hachey and Moerchen does not disclose:
generating, by the computer, a ranked list of second-order document custodians based, at least in part, on corresponding custodian relationships to second-order documents in the ranked list of second-order documents and respective rankings of the second-order documents within the ranked list of second-order documents; and
identifying, by the computer, each second-order document custodian in the ranked list of second-order document custodians that has a corresponding rank exceeding a defined rank threshold level as an official document custodian in the e-discovery system.
Toomey discloses:
generating, by the computer, a ranked list of second-order document custodians based, at least in part, on corresponding custodian relationships to second-order documents in the ranked list of second-order documents and respective rankings of the second-order documents within the ranked list of second-order documents (see Toomey, paragraph [0073], where survey recipient application 70 may incorporate relevancy weighting to determine suggested survey recipients and subsequent suggested survey recipient scoring for the purpose of listing suggested survey recipients in a ranked order); and
identifying, by the computer, each second-order document custodian in the ranked list of second-order document custodians that has a corresponding rank exceeding a defined rank threshold level as an official document custodian in the e-discovery system (see Toomey, paragraph [0077], where threshold score may be set, such that, a suggested preservation notice recipient is determined if the threshold score is met or exceeded; see also paragraph [0076], where be a match between predetermined data associated with the previously identified preservation notice recipients and potential custodians. Moreover, the determination of suggested preservation notice recipients may further include matching a predetermined threshold of the predetermined data. The predetermined data may include, but is not limited to, employment chain-of-command, employment location, employment classification, data source accessibility).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kumar, Hachey, and Moerchen with Toomey for the benefit of suggesting recipients of preservation notices of legal documents (see Toomey, Abstract).
Regarding Claim 17, Kumar in view of Hachey, Moerchen, and Toomey discloses the computer program product of Claim 16, further comprising:
Kumar does not disclose sending, by the computer, a notification to each official document custodian in the e-discovery system regarding the legal matter instance.  Toomey discloses sending, by the computer, a notification to each official document custodian in the e-discovery system regarding the legal matter instance (see Toomey, paragraph [0024], where embodiments the method includes selecting one or more of the suggested recipients as actual recipients prior to communicating the preservation notices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kumar with Toomey for the benefit of suggesting recipients of preservation notices of legal documents (see Toomey, Abstract).
Regarding Claim 19, Kumar in view of Hachey, Moerchen, and Toomey discloses the computer program product of Claim 16, further comprising:
Kumar does not disclose masking, by the computer, the plurality of terms within the first-order documents of the ranked list of first-order documents using a hash that is unique to each respective first-order document in the ranked list to produce a set of first-order documents having the plurality of terms masked.  Hachey discloses masking, by the computer, the plurality of terms within the first-order documents of the ranked list of first-order documents using a hash that is unique to each respective first-order document in the ranked list to produce a set of first-order documents having the plurality of terms masked (see Hachey, paragraph [0044], where PHI text may be hashed to preserve anonymity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kumar with Hachey for the benefit of automated text anonymization (see Hachey, Abstract).
Claims 3, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, Hachey, Moerchen, and Toomey as applied to Claims 1, 2, 4, 9-13, 15-17, and 19 above, and further in view of Marlin (PG Pub. No. 2011/0184935 A1).
Regarding Claim 3, Kumar in view of Hachey, Moerchen, and Toomey discloses the computer-implemented method of Claim 1, further comprising:
running, by the computer, the query on the e-discovery system to obtain the ranked list of first-order documents and first-order document custodians based on the plurality of terms and the time interval relevant to the legal matter instance (see Kumar, paragraph [0024], where Each potentially relevant document may be ranked according to how well it meets the search criteria. This ranking data may be performed by the search software and returned with the set of documents).
Kumar does not disclose:
receiving, by the computer, an identification of a document corpus corresponding to the legal matter instance, the plurality of terms corresponding to the legal matter instance, a time interval relevant to the legal matter instance, and a threshold distance parameter; and
generating, by the computer, a query for the e-discovery system based on the plurality of terms corresponding to the legal matter instance and the time interval relevant to the legal matter instance.
Marlin discloses:
receiving, by the computer, an identification of a document corpus corresponding to the legal matter instance, the plurality of terms corresponding to the legal matter instance, a time interval relevant to the legal matter instance, and a threshold distance parameter (see Marlin, paragraph [0183], where the system can prompt users to set timeframes separately for plaintiff, defendant, or third party. Time frames can be set distinctly as to overall range, by custodian, by data source, by subject matter, by location, by organizational structure, by case issue, by entity, etc); and
generating, by the computer, a query for the e-discovery system based on the plurality of terms corresponding to the legal matter instance and the time interval relevant to the legal matter instance (see Marlin, paragraph [0183], where the system can prompt users to set timeframes separately for plaintiff, defendant, or third party. Time frames can be set distinctly as to overall range, by custodian, by data source, by subject matter, by location, by organizational structure, by case issue, by entity, etc).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kumar with Marlin for the benefit of assisting in the compliance of discovery requirements in federal and other jurisdictions (see Marlin, Abstract).
Regarding Claim 14, Kumar in view of Hachey, Moerchen, and Toomey discloses the computer system of Claim 12, wherein the processor further executes the program instructions to:
run the query on the e-discovery system to obtain the ranked list of first-order documents and first-order document custodians based on the plurality of terms and the time interval relevant to the legal matter instance (see Kumar, paragraph [0024], where Each potentially relevant document may be ranked according to how well it meets the search criteria. This ranking data may be performed by the search software and returned with the set of documents).
Kumar does not disclose:
receive an identification of a document corpus corresponding to the legal matter instance, the plurality of terms corresponding to the legal matter instance, a time interval relevant to the legal matter instance, and a threshold distance parameter; and
generate a for the e-discovery system based on the plurality of terms corresponding to the legal matter instance and the time interval relevant to the legal matter instance.
Marlin discloses:
receive an identification of a document corpus corresponding to the legal matter instance, the plurality of terms corresponding to the legal matter instance, a time interval relevant to the legal matter instance, and a threshold distance parameter (see Marlin, paragraph [0183], where the system can prompt users to set timeframes separately for plaintiff, defendant, or third party. Time frames can be set distinctly as to overall range, by custodian, by data source, by subject matter, by location, by organizational structure, by case issue, by entity, etc); and
generate a query for the e-discovery system based on the plurality of terms corresponding to the legal matter instance and the time interval relevant to the legal matter instance (see Marlin, paragraph [0183], where the system can prompt users to set timeframes separately for plaintiff, defendant, or third party. Time frames can be set distinctly as to overall range, by custodian, by data source, by subject matter, by location, by organizational structure, by case issue, by entity, etc).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kumar with Marlin for the benefit of assisting in the compliance of discovery requirements in federal and other jurisdictions (see Marlin, Abstract).
Regarding Claim 18, Kumar in view of Hachey, Moerchen, and Toomey discloses the computer program product of Claim 16, further comprising:
running, by the computer, the query on the e-discovery system to obtain the ranked list of first-order documents and first-order document custodians based on the plurality of terms and the time interval relevant to the legal matter instance (see Kumar, paragraph [0024], where Each potentially relevant document may be ranked according to how well it meets the search criteria. This ranking data may be performed by the search software and returned with the set of documents).
Kumar does not disclose:
receiving, by the computer, an identification of a document corpus corresponding to the legal matter instance, the plurality of terms corresponding to the legal matter instance, a time interval relevant to the legal matter instance, and a threshold distance parameter; and
generating, by the computer, a query for the e-discovery system based on the plurality of terms corresponding to the legal matter instance and the time interval relevant to the legal matter instance.
Marlin discloses:
receiving, by the computer, an identification of a document corpus corresponding to the legal matter instance, the plurality of terms corresponding to the legal matter instance, a time interval relevant to the legal matter instance, and a threshold distance parameter (see Marlin, paragraph [0183], where the system can prompt users to set timeframes separately for plaintiff, defendant, or third party. Time frames can be set distinctly as to overall range, by custodian, by data source, by subject matter, by location, by organizational structure, by case issue, by entity, etc); and
generating, by the computer, a query for the e-discovery system based on the plurality of terms corresponding to the legal matter instance and the time interval relevant to the legal matter instance (see Marlin, paragraph [0183], where the system can prompt users to set timeframes separately for plaintiff, defendant, or third party. Time frames can be set distinctly as to overall range, by custodian, by data source, by subject matter, by location, by organizational structure, by case issue, by entity, etc).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kumar with Marlin for the benefit of assisting in the compliance of discovery requirements in federal and other jurisdictions (see Marlin, Abstract).
Claims 5, 6, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, Hachey, Moerchen, and Toomey as applied to Claims 1, 2, 4, 9-13, 15-17, and 19 above, and further in view of Mizuguchi (PG Pub. No. 2012/0259855 A1).
Regarding Claim 5, Kumar in view of Hachey, Moerchen, and Toomey discloses the computer-implemented method of Claim 4, further comprising:
Kumar does not disclose:
computing, by the computer, document similarity measures between documents in the set of first-order documents having the plurality of terms masked based on using one of using jacquard/cosine similarity over word embeddings for all words in the documents after stripping stop words or k-means clustering over word embeddings for all words in the documents; and
identifying, by the computer, a set of top k-ranked documents based on computed document similarity measures between documents in the set of first-order documents having the plurality of terms masked.
Mizuguchi discloses:
computing, by the computer, document similarity measures between documents in the set of first-order documents having the plurality of terms masked based on using one of using jacquard/cosine similarity over word embeddings for all words in the documents after stripping stop words or k-means clustering over word embeddings for all words in the documents (see Mizuguchi, paragraph [0045], where clustering unit 14 performs clustering of documents based on the semantic similarity between two documents that was found by the inter-document similarity computation unit 13. Document clustering is performed by a method such as coagulation method, K-MEANS and the like based on the similarity between two documents); and
identifying, by the computer, a set of top k-ranked documents based on computed document similarity measures between documents in the set of first-order documents having the plurality of terms masked (see Mizuguchi, paragraph [0095], where clustering unit 14 performs clustering of documents based on the similarity between two documents using a method such as the coagulation method or K-MEANS. The similarity is a measure of similarity (log of the distance) between two documents having the inter-document similarity that was found by the inter-document similarity computation unit 13. By the clustering unit 14 performing clustering of documents, documents having a close semantic distance between the documents (documents having a high inter-document similarity) are placed in the same cluster).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kumar with Mizuguchi for the benefit of hierarchical concept mapping (see Mizuguchi, Abstract).
Regarding Claim 6, Kumar in view of Hachey, Moerchen, Toomey, and Mizuguchi discloses the computer-implemented method of Claim 5, further comprising:
Kumar does not disclose:
generating, by the computer, a plurality of clusters from the set of top k-ranked documents;
computing, by the computer, a centroid for each cluster in the plurality of clusters; and
ranking, by the computer, each centroid according to document rankings in the ranked list of first-order documents.
Moerchen discloses:
generating, by the computer, a plurality of clusters from the set of top k-ranked documents (see Moerchen, paragraph [0015], where Highly relevant documents and/or document clusters are assigned higher ranks than less relevant documents and/or clusters. In this way, ranked lists of documents and/or clusters, top clusters (e.g., top stories), top documents (e.g., most important articles), etc. may be served (e.g., presented, delivered, etc.) to users.);
computing, by the computer, a centroid for each cluster in the plurality of clusters (see Moerchen, paragraph [0023], where Database 102 may also store cluster information such as a cluster centroid); and
ranking, by the computer, each centroid according to document rankings in the ranked list of first-order documents (see Moerchen, paragraph [0015], where Highly relevant documents and/or document clusters are assigned higher ranks than less relevant documents and/or clusters. In this way, ranked lists of documents and/or clusters, top clusters (e.g., top stories), top documents (e.g., most important articles), etc. may be served (e.g., presented, delivered, etc.) to users.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kumar with Moerchen for the benefit of ranking clusters based on the rank of the documents in the cluster (see Moerchen, paragraph [0015]).
Regarding Claim 20, Kumar in view of Hachey, Moerchen, and Toomey discloses the computer program product of Claim 19, further comprising:
Kumar does not disclose:
computing, by the computer, document similarity measures between documents in the set of first-order documents having the plurality of terms masked based on using one of using jacquard/cosine similarity over word embeddings for all words in the documents after stripping stop words or k-means clustering over word embeddings for all words in the documents; and
identifying, by the computer, a set of top k-ranked documents based on computed document similarity measures between documents in the set of first-order documents having the plurality of terms masked.
Mizuguchi discloses:
computing, by the computer, document similarity measures between documents in the set of first-order documents having the plurality of terms masked based on using one of using jacquard/cosine similarity over word embeddings for all words in the documents after stripping stop words or k-means clustering over word embeddings for all words in the documents (see Mizuguchi, paragraph [0045], where clustering unit 14 performs clustering of documents based on the semantic similarity between two documents that was found by the inter-document similarity computation unit 13. Document clustering is performed by a method such as coagulation method, K-MEANS and the like based on the similarity between two documents); and
identifying, by the computer, a set of top k-ranked documents based on computed document similarity measures between documents in the set of first-order documents having the plurality of terms masked (see Mizuguchi, paragraph [0095], where clustering unit 14 performs clustering of documents based on the similarity between two documents using a method such as the coagulation method or K-MEANS. The similarity is a measure of similarity (log of the distance) between two documents having the inter-document similarity that was found by the inter-document similarity computation unit 13. By the clustering unit 14 performing clustering of documents, documents having a close semantic distance between the documents (documents having a high inter-document similarity) are placed in the same cluster).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kumar with Mizuguchi for the benefit of hierarchical concept mapping (see Mizuguchi, Abstract).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar, Hachey, Moerchen, Toomey, and Mizuguchi as applied to Claim 6 above, and further in view of Skiles (PG Pub. No. 2018/0349388 A1).
Regarding Claim 7, Kumar in view of Hachey, Moerchen, Toomey, and Mizuguchi discloses the computer-implemented method of Claim 6, further comprising:
Kumar does not disclose classifying, by the computer, relevant documents in a document corpus corresponding to the legal matter instance using a distance metric from each centroid and discarding, by the computer, outlier documents in the document corpus based on the distance metric associated with a document exceeding a threshold distance parameter from a centroid.  Skiles discloses classifying, by the computer, relevant documents in a document corpus corresponding to the legal matter instance using a distance metric from each centroid and discarding, by the computer, outlier documents in the document corpus based on the distance metric associated with a document exceeding a threshold distance parameter from a centroid (see Skiles, paragraph [0107], where documents that are greater than the distance threshold 880 from a cluster center may not be grouped into a cluster).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Kumar with Skiles for the benefit of excluding documents that are insufficiently relevant (see Skiles, paragraph [0107]).
Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art does not teach, disclose, or fairly suggest, all of the elements of dependent Claim 8.  Specifically, the prior art does not disclose ranked clusters of documents containing both ranked and unranked documents, and ranking the unranked documents.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864. The examiner can normally be reached M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAD AGHARAHIMI/Examiner, Art Unit 2161                                                                                                                                                                                                        






















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161